Citation Nr: 1144668	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  11-05 092	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether the creation of an overpayment of $43,977 in nonservice-connected pension payments was proper.

2.  Entitlement to a waiver of recovery of an overpayment of nonservice-connected pension payments in the amount of $43,977.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his daughter



ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from July 1945 to May 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and June 2010 decisions of the Department of Veterans Affairs (VA) Debt Management Center (DMC) in St. Paul, Minnesota.  The jurisdiction of the appeal is with the Regional Office (RO) in Nashville, Tennessee.

In the September 2009 decision, the DMC determined that an overpayment of $43,977 in nonservice-connected pension payments to the Veteran had been created.  In the June 2010 decision, DMC's Committee on Waivers and Compromises denied the Veteran's request for a waiver of the overpayment.

In September 2011, the Veteran, his wife, and his daughter testified at a hearing before the Board.  The Veteran's representative submitted additional evidence to the Board.  The Veteran's representative waived review of the newly submitted evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2011).  Thus, the Board will consider such evidence in the adjudication of this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In December 1971, the Veteran was granted nonservice-connected pension.  By an October 1996 rating decision, he was awarded special monthly pension based on the need for aid and attendance.  Pension payments included an additional benefit for the Veteran's spouse.

Payments of pension benefits are subject to income limitation requirements.  See 38 C.F.R. §§ 3.3(a)(3)(v), 3.23 (2011).  Payments are made at a specified annual maximum rate, reduced on a dollar-for-dollar basis by annualized countable income.  38 U.S.C.A. §§ 1503, 1521 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.3, 3.23.

By a September 2009 letter from the Pension Management Center (PMC) in Milwaukee, Wisconsin, the Veteran was informed that his pension payments would be reduced based on an increase in his countable income.  The PMC had been notified by VA's Office of Inspector General (OIG) that the Veteran and his wife had an unreported $800 of monthly income ($9600 annually) as a result of illegally selling drugs since 2005.  Later in September 2009, the DMC informed the Veteran that the unreported income resulted in an overpayment of nonservice-connected pension benefits in the amount of $43,977.

In October 2009, the Veteran responded that he did not report any income to the OIG, he had not worked in years because he was receiving an aid and attendance pension, and his only income was from VA and the Social Security Administration (SSA), as well as his wife's SSA benefits.  In February 2010, the Veteran and his wife submitted a letter whereby they disagreed with the decision to count $800 as "business income."  They stated that they had no income other than from VA and SSA, and never had any business of any kind.

The Board finds that the February 2010 letter constitutes a notice of disagreement (NOD) with the creation of the overpayment in question.  The letter was a written communication from the Veteran that expressed dissatisfaction and disagreement with the decision by the DMC regarding the overpayment and the underlying reduction in pension payments initiated by the PMC.  See 38 C.F.R. § 20.201 (2011).  

A statement of the case (SOC) is required when a timely NOD is filed.  38 C.F.R. § 19.26 (2011).  In January 2011, the Milwaukee RO issued a SOC, but only as to the issue of whether a waiver of the overpayment was warranted.  To date, no SOC has been furnished regarding the matter of the validity of the underlying debt.  Therefore, the issuance of a SOC is required regarding the issue of whether the creation of an overpayment of $43,977 in nonservice-connected pension payments was proper.  The Board must remand the issues for such an action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

In light of the remand, the AOJ should undertake additional development in connection with the case.  The Veteran, his wife, and his daughter provided testimony at a hearing before the Board in September 2011.  In short, they denied that they participated in illegally selling drugs and that they did not have additional income as a result.  Therefore, any available information regarding the OIG investigation should be obtained.

Notably, two judgments are of record from the Criminal Circuit Court of Washington County, Tennessee.  Both the Veteran and his wife were charged with a felony offense of "maintaining a dwelling where controlled substances are sold."  A January 2011 judgment dismissed the charges against the Veteran.  However, an October 2010 judgment indicates that the Veteran's wife was sentenced to two years probation and assessed a $70 fine.  On remand, any records relevant to these criminal cases should be requested from the Washington County Criminal Circuit Court and the law enforcement department that had jurisdiction in the matter.

The issue of entitlement to a waiver of recovery of an overpayment of nonservice-connected pension payments in the amount of $43,977 is inextricably intertwined with the issue of the validity of the underlying debt.  The Board will therefore defer consideration of the Veteran's waiver request.

Accordingly, this case is REMANDED for the following actions:

1.  Request from OIG any available information and records pertaining to the investigation that revealed that the Veteran and his wife were illegally selling drugs.

2.  Request from the Washington County Criminal Circuit Court and the law enforcement department that had jurisdiction in the matter any information or documentation concerning the charges against the Veteran and his wife of maintaining a dwelling where controlled substances were sold.

3.  Notify the Veteran of the results of the record request.  If records are not received from the sources, follow the notification procedures of 38 C.F.R. § 3.159(e) (2011).

4.  Thereafter, prepare a statement of the case in accordance with 38 C.F.R. § 19.29 (2011) regarding the issue of whether the creation of an overpayment of $43,977 in nonservice-connected pension payments was proper.  If, and only if, the Veteran files a timely substantive appeal should this issue be returned to the Board.

5.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue of entitlement to a waiver of recovery of an overpayment of nonservice-connected pension payments in the amount of $43,977.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

